Citation Nr: 0637872	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  04-27 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine, status post multiple levels 
of surgical intervention.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kevin L. Bickel, Associate Counsel






INTRODUCTION

The veteran served on active duty from November 1980 to 
November 1983. The veteran also had service with the Army 
Reserve from November 1989 to July 1991.  Although he has 
referenced his Army Reserve unit being called up for service 
during the Persian Gulf War, his personnel records show that 
he received orders to report for 180 days of active duty 
beginning January 8, 1991, at Fort Riley, Kansas, but that he 
was then reassigned to a transition point for transition 
processing for release from active duty not by reason of 
physical disability beginning on January 10, 1991.  
Therefore, it does not appear that the veteran served in the 
Persian Gulf.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the December 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which denied service connection for 
degenerative disc disease, lumbosacral spine; status post 
multiple levels surgical intervention.

In his July 2004 VA Form 9, the veteran indicated that he 
wanted a BVA hearing at a local VA office.  The October 2004 
Statement in Support of Claim indicated that the veteran 
intended to appear for his personal hearing as scheduled.  A 
November 2004 VA Form 119, Report of Contact, indicated that 
the veteran requested that his travel board hearing be 
rescheduled.  Subsequently, a June 2006 VA letter indicated 
that the veteran was scheduled for a travel Board hearing on 
July 25, 2006.  A day before the scheduled hearing, the 
veteran called the RO and reported that he would be unable to 
attend the July 25, 2006, hearing due to a personal 
emergency.  On an August 8, 2006, statement, the veteran 
cancelled a travel Board hearing scheduled for September 8, 
2006.  He has not requested rescheduling. The request for a 
Board hearing is deemed withdrawn.  38 C.F.R. § 20.702(d).  
The Board may decide the case on the evidence of record.  Id.




FINDING OF FACT

Degenerative disc disease of the lumbosacral spine was not 
present during active duty service and there is no causal 
link between the veteran's lower back disability and any 
remote incident of service, including active duty and Army 
Reserve service.


CONCLUSION OF LAW

The veteran's degenerative disc disease of the lumbosacral 
spine was not incurred in or aggravated by service, nor may 
degenerative disc disease be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 101(21-24), 1101, 1110, 1112, 1113, 
1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.304, 3.307, 
3.309 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all the evidence submitted 
by the veteran or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review 
the entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

I.  Service connection generally

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110 and 1131.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

 To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21-24) (West 2002); 38 C.F.R. § 3.6 (2006).  ACDUTRA is, 
inter alia, full-time duty in the Armed Forces performed by 
Reserves for training purposes.  38 C.F.R. 
§ 3.6(c)(1) (2006).

It follows from this that an individual can be service-
connected for an injury incurred during inactive service, but 
not for a disease.  See VAOPGCPREC 86-90 (July 18, 1990); 
Brooks v. Brown, 5 Vet. App. 484, 485-486 (1993).  
Presumptive periods do not apply to ACDUTRA or INACDUTRA.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  
Therefore, consideration under 38 C.F.R. §§ 3.307, 3.309, 
including presumption of aggravation of a chronic preexisting 
disease, is not for application in this appeal for the 
veteran's ACDUTRA or INACDUTRA service in the Army Reserves.

Regardless, the veteran does not, in this case, argue that 
his back condition is the result of any disease or injury 
incurred during his Reserve service.  He consistently states 
that he incurred back injury during basic training in 1980.  
This is detailed more below.

The Board notes that the veteran's service medical records 
are unavailable.   Attempts to rebuild the file from other 
sources were only partially successful.  The RO received 
notification from the military services that they were unable 
to locate the veteran's service medical records from active 
duty and Army Reserve duty.  The RO was able to obtain 
military clinical treatment records for treatment provided to 
the veteran at the Army hospital in Augsburg, Germany.

Where "service medical records are presumed destroyed . . . 
the BVA's [Board's] obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the- 
doubt is heightened."  O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  The case law does not, however, lower the legal 
standard for proving a claim for service connection, but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the claimant. See Russo v. Brown, 9 Vet. App. 46 
(1996).  Further, there is no adverse presumption of service 
connection as a result of the loss of these records.  Cromer 
v. Nicholson, 455 F.3d 1346 (Fed. Cir. 2006).  There is, 
however, an expanded duty to assist the veteran in obtaining 
evidence from alternate or collateral sources.  Id.  



II. Degenerative disc disease of the lumbosacral spine

The veteran contends that his degenerative disk disease of 
the lumbar spine is directly related to a back injury he 
sustained during basic training.  In his claim for benefits 
dated June 2002, the veteran asserts that he spent a week at 
the base hospital at Ft. Sill, Oklahoma, during basic 
training because of a back injury.  In addition, he claims 
that he was treated for a back injury while in Augsburg, 
Germany.  While the veteran's original claim states that he 
was hospitalized in Germany for a back injury, the veteran 
later reported that he was not really hospitalized but 
treated for a back injury during sick call.  At an August 
2002 VA medical examination, the veteran explained to the 
examiner that during his 3 year tour in the United States 
Army that one of his jobs was moving ammunitions.  
Specifically, the veteran claims that he would often have to 
load and unload Howitzer shells weighing from 203 to 35 
pounds a piece on and off trucks and into and onto weapons.  
Because of doing this kind of work, the veteran claims that 
he over used his back causing numerous sick calls and his 
current back condition. 

While the most of the veteran's service medical records were 
found to be unavailable, the RO was able to obtain the 
veteran's service medical records from the treatment he 
received at the Army Hospital in Augsburg, Germany.  These 
treatment records fail to verify that the veteran sustained a 
back injury during service.  In fact, the Augsburg treatment 
records verify that the veteran actually sustained a knee 
injury during basic training.  Service clinical records dated 
June 1981 indicate that during basic training at Ft. Sill, 
Oklahoma, in February 1981, the veteran sustained a right 
knee injury when he jumped a ditch while walking.  The 
veteran's injury was diagnosed as internal derangement of the 
right knee with possible torn lateral meniscus.  The record 
noted that the veteran was told to go Germany to get the knee 
fixed.  The Augsburg treatment records fail to reveal the 
presence of a back injury or disease.  In fact, when the 
veteran filled out medical history and nursing assessment 
plan dated April 1981, the veteran indicated that he did not 
have any other health problems besides his injured right 
knee.  Therefore, there is no objective evidence factually 
showing chronic back disease or injury during this period of 
active service.

The Board finds that the veteran's post-service medical 
records indicate that the veteran was not treated for a lower 
back condition until approximately 1986.  Consequently, the 
Board finds that there is no presumption that the veteran's 
lower back disability was incurred during his first period of 
active duty service, (November 1980 to November 1983), 
because his lower back disorder did not develop within one 
year of separation.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§3.307, 3.309.  

The record indicates that the veteran experienced some back 
problems from April 1986 to June 1986.  While a private 
medical examination record from Bryan LGH West indicates that 
the veteran was seen in the emergency room in April 1986 
because he experienced back pain after bending over while 
cleaning his apartment the day before, an x-ray of the lumbar 
spine indicated that the lumbar spine was normal.  The 
veteran was diagnosed with acute lumbar strain.  The April 
1986 examination record noted that the veteran reported that 
he had no previous history of back problems.  A May 1986 
outpatient treatment record from St. Elizabeth Community 
Health Center indicated that the veteran walked into the ER 
stating that he had gotten out of his car earlier that 
evening and felt a sharp pain in his left lower back area and 
down his left thigh.  The treatment record noted that the 
veteran had a similar episode approximately 8 months ago.  He 
reported that he was asymptomatic until this recent event.  
The veteran was diagnosed as having lumbar pain.  A 
subsequent outpatient medical record from St. Elizabeth 
Community Health Center dated June 1986 indicated that the 
veteran had injured his back while shooting some basketball.  
The treatment record indicated that the veteran has had 
difficulties with his back in the past and reported that the 
veteran was experiencing pain down the left side of the leg.  
The veteran was diagnosed with lumbar strain.  

These records do not show that the veteran had had chronic 
back symptoms since discharge from service.  He consistently 
denied a prior history of injury and each time linked his 
symptoms with an injury coincident in time with seeking 
treatment.  He certainly never reported receiving a back 
injury during military service nor having back problems for 
the prior 2-3 years.  

Medical treatment records from January 1994 to December 1994 
from Bryan LGH East indicate that the veteran was treated for 
a lower back condition related to a lifting accident at work.  
The December 1994 treatment note indicated that a CT scan 
showed evidence of a herniated disc L5 left in a central mid-
line L4 disc protrusion.  These medical records indicate that 
the veteran underwent his first back surgery at this time to 
correct his back disorder.  In light of the fact that the 
lower back disorder that the veteran experienced in 1994 is 
several years after his second period of active duty service 
during the Persian Gulf War, the Board finds that there is no 
presumption that the veteran's lower back disability was 
incurred during his second period of active duty service, 
(January 1991 to July 1991), because his lower back disorder 
did not develop within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§3.307, 3.309.  

The Board notes that from 1994 to the present the medical 
record indicates that the veteran experienced numerous 
problems with his lower back including degenerative disc 
disease of the lumbosacral spine.  

However, the record is absent any evidence that this 
condition is related to military service.  In fact, an 
October 2004 VA outpatient treatment note indicated that the 
veteran reported that his difficulties with his back began 
"with a worker's comp claim in 1994 and that his back was 
better for a while, however, the last few years he has never 
felt pain free."  The 1994 records all link the surgeries to 
a work-related injury and do not report a history of military 
injury or of back problems in the intervening time period 
since separation from service.  

The evidence of record indicates that the veteran has 
degenerative disc disease of the lumbosacral spine.  This is 
clearly shown in the in VA outpatient medical records from 
June 1998 to November 2004.  These treatment records also 
indicate that the veteran has had four previous lumbar spine 
surgeries and experiences a significant amount of pain from 
his back condition.  What is not shown by these outpatient 
treatment reports, or, unfortunately, by any other medical 
evidence in the veteran's claims file, is a link between the 
veteran's periods of service and his current back disorder.   

The Board must rely on the medical evidence of record.  
Without any such evidence linking the veteran's degenerative 
disc disease to any trauma experienced in service or any 
other aspect of service, service connection must be denied. 

On review of the evidence, the only link between the 
veteran's condition and service comes from the veteran 
himself.  While the veteran may believe that his lower back 
problems were caused by trauma he experienced during his 
first period of active military service, he is a layperson 
and has no competence to offer a medical opinion in that 
regard.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   

In summary, the Board finds that the evidence of record does 
not show that the veteran sustained a lower back disorder 
until sometime in 1994.  Furthermore, the medical evidence on 
file does not relate the current symptoms to any aspect of 
the veteran's period of military service.  Direct service 
connection requires a relationship or connection to an injury 
or disease or some other manifestation of the disability 
during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); see also, Hickson, supra.  The most probative 
evidence of record is against such a finding in this case.  
In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 

III. Veterans Claims Assistance Act

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Letters dated July 2002, February 2005, and April 2005 fully 
satisfied the duty to notify provisions.    38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The July 2002 letter was sent 
prior to initial adjudication of the veteran's claim.  The 
veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claim.  The April 
2005 letter told him to provide any relevant evidence in his 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  Moreover, there is no 
allegation by the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
the claim.  As the Board concludes above that the 
preponderance of the evidence is against the veteran's claim 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  
 
The claimant has not alleged that VA failed to comply with 
the notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.     

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records were found 
unavailable, but VA attempted to obtain records of medical 
treatment in service from all other possible sources, and 
obtained the veteran's treatment records from Augsburg, 
Germany.  The veteran was informed of this in an October 2002 
letter and was asked to provide additional information to VA 
to facilitate the acquisition of such records.  The record 
indicates that VA made numerous attempts to acquire the 
veteran's service medical records.  Another attempt to 
acquire the veteran's service medical records would not be 
useful at this time because the RO repeatedly attempted to 
acquire these records from all known repositories of such 
records.  The veteran's VA medical treatment records and 
private medical treatment records have been obtained to the 
extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issues decided herein, is available 
and not part of the claims file.

The Board concludes that an examination is not needed in this 
case to obtain an opinion as to whether his lower back 
disability is related to service because the only evidence 
indicating the veteran "suffered an event, injury or disease 
in service" is his own lay statements.  Such evidence is 
insufficient to trigger VA's duty to provide an examination.  
The Court has held, in circumstances similar to this, where 
the supporting evidence of record consists only of a lay 
statement, that VA is not obligated, pursuant to 5103A(d), to 
provide an appellant with a medical nexus opinion.  See 
Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no 
prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate the veteran's claim because there was no 
evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease 
in service' that may be associated with [his] symptoms").  
See also Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(holding that 3.159(c)(4)(i) is not in conflict with section 
5103A(d) and evidence of record "establishing that the 
veteran suffered an event, injury, or disease in service," 
is required to trigger VA's duties pursuant to section 
5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 
2003) (holding that the Secretary's obligations under section 
5103A to provide a claimant with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  There is no 
reasonable possibility that a medical opinion would aid in 
substantiating the appellant's claim since it could not 
provide evidence of a past event.      
   
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
Apr. 5, 2006).  


ORDER

Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine, status post multiple levels 
of surgical intervention is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


